DETAILED ACTION
This office action is in response to the application filed August 29, 2022. 
Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive. Specifically, Applicant’s remarks on pages 7-9 of the August 29, 2022 remarks, regarding the teachings of Sen and Kumar are not persuasive Sen’s system teaches monitoring of self-test data which represents performance of e.g. storage devices as they support execution of particular applications in compute sleds and adjusting performance to meet performance levels of SLAs. As such they read on the claimed limitations as set forth in the updated rejection. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3,5-8,11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Sen” (US PG Pub 2019/0042126) in view of “Kumar” (US PG Pub 2020/0050497) and further in view of “Nolterieke” (US PG Pub 2011/0289327). 

Regarding Claim 1, Sen teaches: 
1. (Currently Amended) A method for automated configuration of replaceable hardware components of a chassis comprising a plurality of IHSs (Information Handling Systems) configured to support a first computing solution, the method comprising: initializing, by each of the plurality of IHSs, a process for monitoring settings selected for use by hardware components of each respective IHS in order to adapt the operations of the respective hardware components for a specific computing task; (See Sen e.g. Fig. 18, ¶¶86-89 teaching the orchestration server in a data center monitoring self-test data parameters for the storage devices in the data center – which represent performance of the storage controller as compared to SLAs and may be adjusted to meet required performance as described in ¶52 )

tracking changes to the hardware component settings that adapt the operations of the respective hardware components for the specific computing task (See Sen e.g. Fig. 18, ¶¶86-89 teaching the orchestration server in a data center monitoring self-test data parameters for the storage devices in the data center – which represent performance of the storage controller as compared to SLAs and may be adjusted to meet required performance as described in ¶52 )
selecting, based on the tracked changes to the hardware component adapting the operations of the replaceable hardware component for the specific computing task; (See Sen e.g. Fig. 18, ¶¶86-89 teaching the orchestration server in a data center monitoring self-test data parameters for the storage devices in the data center – which represent performance of the storage controller as compared to SLAs and may be adjusted to meet required performance as described in ¶52; further ¶52 describes sending adjustment messages for updating hardware parameters of the sleds to meet SLAs )

Sen does not teach, but Kumar teaches: 
determining supported settings for the replaceable that has been detected as coupled to the chassis (See Kumar e.g. ¶¶63-64 describing the orchestration server communicating with a sled configuration determiner to determine configuration data and configure the node in accordance with the requested configuration)

and configuring the replaceable using adapting the operation of the replaceable hardware component for the specific computing task (See e.g. ¶¶63-64 describing the orchestration server communicating with a sled configuration determiner to determine configuration data and configure the node in accordance with the requested configuration)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sen and Kumar as each is directed to data center maintenance methods and Kumar recognized “In a data center, such as a cloud data center in which customers agree to pay a predefined amount of money in return for a set of target quality of service 
metrics (e.g., a target latency, a target throughput, etc.), incorrectly matching the available resources of compute devices to the workloads may result in lost money and/or time, either in the form of purchasing and allocating too many resources (e.g., processors) to a workload or providing too few resources (e.g., processors) to a workload that could be executed more efficiently (e.g., at a higher quality of service) with more processors on the same compute device.” (¶2) And provides management methods for increasing such efficiencies. 

Sen further does not teach, but Nolterieke teaches: 
detecting, a coupling of a component to the chassis; (¶9 “A third example embodiment provides a computer program product including computer usable program code embodied on a computer usable storage medium. The computer program product includes computer usable program code for allocating a fixed chassis power budget among one or more servers in a multi-server chassis, for detecting an insertion of a server into the multi-server chassis, for receiving and selectively granting a request for a power permission from the inserted server, and for granting a power permission to the inserted server prior to receiving the request for the power permission.” See further ¶53)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sen and Nolterieke as each is directed to managing swappable multi-server datacenter systems and Nolterieke recognized “he length of time it takes for a server to fully boot, and to subsequently request power permission from a supervisory controller, can be considerable” (¶6) and provides methods for expediting the process. 

Regarding dependent claims 2-10 Sen and Kumar further teach
2. (Currently Amended) The method of claim 1, wherein the specific computing task comprises an artificial intelligence computation.  (Sen ¶48 describes implementing machine-learning techniques within the managed system).
3. (Currently Amended) The method of claim [[2]] _, wherein the replaceable hardware component detected as coupled to the chassis comprises sled coupled to a bay of the chassis.   (See Sen Sled spaces of Fig. 8 and Rack of Fig. 9)


5. (Currently Amended) The method of claim 1, wherein the [[new]] replaceable hardware component coupled to the chassis comprises a network controller and wherein the selected parameters for adapting the operation of the replaceable hardware component for the specific computing task comprises parameters for configuring the network controller as part of a virtual network interface supported by the chassis (Sen ¶59 describes configuration of add-in network interface hardware in the system and ¶48 describes managing and configuring of virtual computing resources in the system) 
6. (Currently Amended) The method of claim [[5]] 1, wherein the replaceable hardware component coupled to the chassis comprises is a storage sled coupled to a bay of the chassis, and wherein the selected parameters for adapting the operation of the replaceable hardware component for the specific computing task comprises parameters for configuring the storage sled with access to a specific data source.  (Sen ¶¶48-50,58,59 and 87 describe connecting and configuring storage sleds to transfer and store data and super application execution on compute sleds))

7. (Currently Amended) The method of claim [[1]] 4, wherein the changes to the hardware component settings tracked (See Kumar e.g. ¶¶63-64 describing the orchestration server communicating with a sled configuration determiner to determine configuration data and configure the node in accordance with the requested configuration; See further in ¶67 the server sending configuration data in a request and maintaining configuration data in e.g. 1412, Fig. 14)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sen and Kumar as each is directed to data center maintenance methods and Kumar recognized “In a data center, such as a cloud data center in which customers agree to pay a predefined amount of money in return for a set of target quality of service metrics (e.g., a target latency, a target throughput, etc.), incorrectly matching the available resources of compute devices to the workloads may result in lost money and/or time, either in the form of purchasing and allocating too many resources (e.g., processors) to a workload or providing too few resources (e.g., processors) to a workload that could be executed more efficiently (e.g., at a higher quality of service) with more processors on the same compute device.” (¶2) And provides management methods for increasing such efficiencies. 

8. (Currently Amended) The method of claim 7, further comprising: selecting, upon reconfiguration of the chassis for a new computing task adapting operations of replaceable hardware component for the new computing task (See e.g. Kumar ¶47 describing executing more than one application or workload in the configured compute sleds) 
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sen and Kumar as each is directed to data center maintenance methods and Kumar recognized “In a data center, such as a cloud data center in which customers agree to pay a predefined amount of money in return for a set of target quality of service 
metrics (e.g., a target latency, a target throughput, etc.), incorrectly matching the available resources of compute devices to the workloads may result in lost money and/or time, either in the form of purchasing and allocating too many resources (e.g., processors) to a workload or providing too few resources (e.g., processors) to a workload that could be executed more efficiently (e.g., at a higher quality of service) with more processors on the same compute device.” (¶2) And provides management methods for increasing such efficiencies. 

10. (Currently Amended) The method of claim 9, wherein the solution blueprint specifies hardware components that are used to support the new task (¶28 “The present invention provides for a system and method of organizing configuration data for an IT infrastructure.  A configuration data model, called here a blueprint, provides rules and/or data for discovering, verifying, interpreting and acting upon configuration data.  Rules within the blueprint may specify how to resolve ambiguities, interpret configuration elements such as configuration data, establish importance weighting for configuration elements, how to make use of agents on the managed servers to discover configuration elements, how to perform agent-less discovery of configuration elements, as well as how to manage configuration elements.”)

In addition, it would have been obvious to one of ordinary skill in the art to apply the teachings of Speeter to those of Sen et al as each is directed to maintenance methods in data centers and Speeter recognized “an improved system of managing, tracking and implementing configuration changes is required.” (¶6). 

Regarding Claim 11, Sen teaches: 
11. (Currently Amended) A chassis management controller configured as a component of a chassis comprising a plurality of IHSs (Information Handling Systems) configured to support a first computing solution, the chassis management controller comprising: one or more processors; (See e.g. 1202, Fig. 12, ¶61, ¶24)
 and a memory device coupled to the one or more processors, (See e.g. 1202, Fig. 12, ¶61, ¶24)the memory device storing computer-readable instructions that, upon execution by the one or more processors, cause the chassis management controller to: monitor for settings selected for use by hardware components of each of the plurality of IHSs in order to adapt the operations of the respective hardware components for a specific computing task; (See Sen e.g. Fig. 18, ¶¶86-89 teaching the orchestration server in a data center monitoring self-test data parameters for the storage devices in the data center – which represent performance of the storage controller as compared to SLAs and may be adjusted to meet required performance as described in ¶52 )
 track the hardware component settings that adapt the operations of the respective hardware components for the specific computing task (See Sen e.g. Fig. 18, ¶¶86-89 teaching the orchestration server in a data center monitoring self-test data parameters for the storage devices in the data center – which represent performance of the storage controller as compared to SLAs and may be adjusted to meet required performance as described in ¶52 )
select, based on the tracked changes to the hardware component adapting the operations of the replaceable hardware component for the specific computing task task (See Sen e.g. Fig. 18, ¶¶86-89 teaching the orchestration server in a data center monitoring self-test data parameters for the storage devices in the data center – which represent performance of the storage controller as compared to SLAs and may be adjusted to meet required performance as described in ¶52; further ¶52 describes sending adjustment messages for updating hardware parameters of the sleds to meet SLAs )


Sen does not teach, but Kumar teaches: 
determine supported settings for [[a new]] the replaceable hardware component that has been detected as coupled to the chassis (See Kumar e.g. ¶¶63-64 describing the orchestration server communicating with a sled configuration determiner to determine configuration data and configure the node in accordance with the requested configuration)
and generate instructions for configuring the replaceable [[new]] hardware component using adapting the operation of the replaceable hardware component for the specific computing (See e.g. ¶¶63-64 describing the orchestration server communicating with a sled configuration determiner to determine configuration data and configure the node in accordance with the requested configuration)
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sen and Kumar as each is directed to data center maintenance methods and Kumar recognized “In a data center, such as a cloud data center in which customers agree to pay a predefined amount of money in return for a set of target quality of service 
metrics (e.g., a target latency, a target throughput, etc.), incorrectly matching the available resources of compute devices to the workloads may result in lost money and/or time, either in the form of purchasing and allocating too many resources (e.g., processors) to a workload or providing too few resources (e.g., processors) to a workload that could be executed more efficiently (e.g., at a higher quality of service) with more processors on the same compute device.” (¶2) And provides management methods for increasing such efficiencies. 


Sen further does not teach, but Nolterieke teaches: 
detect a coupling of a component to the chassis; (¶9 “A third example embodiment provides a computer program product including computer usable program code embodied on a computer usable storage medium. The computer program product includes computer usable program code for allocating a fixed chassis power budget among one or more servers in a multi-server chassis, for detecting an insertion of a server into the multi-server chassis, for receiving and selectively granting a request for a power permission from the inserted server, and for granting a power permission to the inserted server prior to receiving the request for the power permission.” See further ¶53)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sen and Nolterieke as each is directed to managing swappable multi-server datacenter systems and Nolterieke recognized “he length of time it takes for a server to fully boot, and to subsequently request power permission from a supervisory controller, can be considerable” (¶6) and provides methods for expediting the process. 

Regarding Claims 12-15 Sen and Kumar further teach: 
12. (Currently Amended) The chassis management controller of claim 11, wherein the specific computing task comprises an artificial intelligence computation.   (Sen ¶48 describes implementing machine-learning techniques within the managed system).
13. (Currently Amended) The chassis management controller of claim 11, wherein the [[new]] replaceable hardware component detected as coupled to the chassis comprises [[is]] a storage device coupled to a first of the plurality of IHSs (See Sen Sled spaces of Fig. 8 and Rack of Fig. 9)
14. (Currently Amended) The chassis management controller of claim 11, wherein the changes to the hardware component settings tracked that is installed in the chassis and that manages resources of the chassis that are shared by the plurality of IHSs.   (See Kumar e.g. ¶¶63-64 describing the orchestration server communicating with a sled configuration determiner to determine configuration data and configure the node in accordance with the requested configuration; See further in ¶67 the server sending configuration data in a request and maintaining configuration data in e.g. 1412, Fig. 14)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sen and Kumar as each is directed to data center maintenance methods and Kumar recognized “In a data center, such as a cloud data center in which customers agree to pay a predefined amount of money in return for a set of target quality of service metrics (e.g., a target latency, a target throughput, etc.), incorrectly matching the available resources of compute devices to the workloads may result in lost money and/or time, either in the form of purchasing and allocating too many resources (e.g., processors) to a workload or providing too few resources (e.g., processors) to a workload that could be executed more efficiently (e.g., at a higher quality of service) with more processors on the same compute device.” (¶2) And provides management methods for increasing such efficiencies. 

Regarding Claim 16, Sen teaches: 
16. (Currently Amended) A memory device coupled to one or more processors, the memory device storing computer-readable instructions that, upon execution by the one or more processors, cause the processors to: monitor for settings selected for use by hardware components of each of a plurality of IHSs installed in a chassis in order to adapt the operations of the respective hardware components for a specific computing task; (See Sen e.g. Fig. 18, ¶¶86-89 teaching the orchestration server in a data center monitoring self-test data parameters for the storage devices in the data center – which represent performance of the storage controller as compared to SLAs and may be adjusted to meet required performance as described in ¶52 )


track changes to the hardware component settings that adapt the operations of the respective hardware components for the specific computing task  (See Sen e.g. Fig. 18, ¶¶86-89 teaching the orchestration server in a data center monitoring self-test data parameters for the storage devices in the data center – which represent performance of the storage controller as compared to SLAs and may be adjusted to meet required performance as described in ¶52 )
select, based on the tracked changes to the hardware component adapting the operations of the replaceable hardware component for the specific computing task (See Sen e.g. Fig. 18, ¶¶86-89 teaching the orchestration server in a data center monitoring self-test data parameters for the storage devices in the data center – which represent performance of the storage controller as compared to SLAs and may be adjusted to meet required performance as described in ¶52; further ¶52 describes sending adjustment messages for updating hardware parameters of the sleds to meet SLAs )

Sen does not teach, but Kumar teaches: 
determine supported settings for [[a new]] the replaceable hardware component that has been detected as coupled to the chassis (See Kumar e.g. ¶¶63-64 describing the orchestration server communicating with a sled configuration determiner to determine configuration data and configure the node in accordance with the requested configuration)

and generate instructions for configuring the [[new]] replaceable hardware component using the selected parameters for adapting the operation of the replaceable hardware component for the specific computing task (See Kumar e.g. ¶¶63-64 describing the orchestration server communicating with a sled configuration determiner to determine configuration data and configure the node in accordance with the requested configuration)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sen and Kumar as each is directed to data center maintenance methods and Kumar recognized “In a data center, such as a cloud data center in which customers agree to pay a predefined amount of money in return for a set of target quality of service 
metrics (e.g., a target latency, a target throughput, etc.), incorrectly matching the available resources of compute devices to the workloads may result in lost money and/or time, either in the form of purchasing and allocating too many resources (e.g., processors) to a workload or providing too few resources (e.g., processors) to a workload that could be executed more efficiently (e.g., at a higher quality of service) with more processors on the same compute device.” (¶2) And provides management methods for increasing such efficiencies. 


Sen further does not teach, but Nolterieke teaches: 

detect a coupling of a component to the chassis; (¶9 “A third example embodiment provides a computer program product including computer usable program code embodied on a computer usable storage medium. The computer program product includes computer usable program code for allocating a fixed chassis power budget among one or more servers in a multi-server chassis, for detecting an insertion of a server into the multi-server chassis, for receiving and selectively granting a request for a power permission from the inserted server, and for granting a power permission to the inserted server prior to receiving the request for the power permission.” See further ¶53)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sen and Nolterieke as each is directed to managing swappable multi-server datacenter systems and Nolterieke recognized “he length of time it takes for a server to fully boot, and to subsequently request power permission from a supervisory controller, can be considerable” (¶6) and provides methods for expediting the process. 

Regarding dependent claims 17-19 Sen and Kumar further teach: 
17. (Currently Amended) The memory device of claim 16, wherein the specific computing task comprises an artificial intelligence computation.   (Sen ¶48 describes implementing machine-learning techniques within the managed system).

18. (Currently Amended) The memory device of claim 16, wherein the [[new]] replaceable hardware component detected as coupled to the chassis comprises [[is]] a storage device coupled to a first of the plurality of IHSs (See Sen Sled spaces of Fig. 8 and Rack of Fig. 9)


19. (Currently Amended) The memory device of claim 16, wherein the changes to the hardware component settings tracked a chassis management controller installed in the chassis and that manages resources of the chassis that are shared by the plurality of IHSs.   (See Kumar e.g. ¶¶63-64 describing the orchestration server communicating with a sled configuration determiner to determine configuration data and configure the node in accordance with the requested configuration; See further in ¶67 the server sending configuration data in a request and maintaining configuration data in e.g. 1412, Fig. 14)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Sen and Kumar as each is directed to data center maintenance methods and Kumar recognized “In a data center, such as a cloud data center in which customers agree to pay a predefined amount of money in return for a set of target quality of service metrics (e.g., a target latency, a target throughput, etc.), incorrectly matching the available resources of compute devices to the workloads may result in lost money and/or time, either in the form of purchasing and allocating too many resources (e.g., processors) to a workload or providing too few resources (e.g., processors) to a workload that could be executed more efficiently (e.g., at a higher quality of service) with more processors on the same compute device.” (¶2) And provides management methods for increasing such efficiencies. 






Claims 4,9,15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Sen” (US PG Pub 2019/0042126) in view of “Kumar” (US PG Pub 2020/0050497) and further in view of “Nolterieke” (US PG Pub 2011/0289327) as applied above and further in view of “Speeter” (US PG Pub 2006/0037000)

Regarding Claim 4, Sen et al teach the limitations of claim 1 above, but do not further teach, while Speeter teaches:
4. (Currently Amended) The method of claim 1, further comprising: generating, by a_[[the]] chassis management controller installed in the chassis and that manages resources of the chassis that are shared by the plurality of IHSs, a script for configuring the replaceable [[new]] hardware component for the specific computing task (See e.g. Speeter ¶¶71-85 describing installer methods in a data center setting including executing scripts for installation and applying configuration files). 

In addition, it would have been obvious to one of ordinary skill in the art to apply the teachings of Speeter to those of Sen et al as each is directed to maintenance methods in data centers and Speeter recognized “an improved system of managing, tracking and implementing configuration changes is required.” (¶6). 


Regarding Claim 9, Sen et al teach the limitations of claim 1 above, but do not teach, while Speeter teaches: 

9. (Currently Amended) The method of claim [[1]] 7, further comprising: determining, by the chassis management controller, the replaceable [[new]] hardware component supports the new computing task maintained in the solution repository.  (¶28 “The present invention provides for a system and method of organizing configuration data for an IT infrastructure.  A configuration data model, called here a blueprint, provides rules and/or data for discovering, verifying, interpreting and acting upon configuration data.  Rules within the blueprint may specify how to resolve ambiguities, interpret configuration elements such as configuration data, establish importance weighting for configuration elements, how to make use of agents on the managed servers to discover configuration elements, how to perform agent-less discovery of configuration elements, as well as how to manage configuration elements.”)

In addition, it would have been obvious to one of ordinary skill in the art to apply the teachings of Speeter to those of Sen et al as each is directed to maintenance methods in data centers and Speeter recognized “an improved system of managing, tracking and implementing configuration changes is required.” (¶6). 

Regarding Claim 15, Sen et al teach the limitations of claim 11 above, but do not teach, while Speeter teaches: 
15. (Currently Amended) The chassis management controller of claim 11, wherein execution of the instructions further causes the chassis management controller to: determine the [[new]] replaceable hardware component supports the specific computing task that specifies hardware components that are used to support the specific computing task.  (¶28 “The present invention provides for a system and method of organizing configuration data for an IT infrastructure.  A configuration data model, called here a blueprint, provides rules and/or data for discovering, verifying, interpreting and acting upon configuration data.  Rules within the blueprint may specify how to resolve ambiguities, interpret configuration elements such as configuration data, establish importance weighting for configuration elements, how to make use of agents on the managed servers to discover configuration elements, how to perform agent-less discovery of configuration elements, as well as how to manage configuration elements.”)

In addition, it would have been obvious to one of ordinary skill in the art to apply the teachings of Speeter to those of Sen et al as each is directed to maintenance methods in data centers and Speeter recognized “an improved system of managing, tracking and implementing configuration changes is required.” (¶6). 

Regarding Claim 20, Sen et al teach the limitations of claim 19 above, but do not teach, while Speeter teaches: 
20. (Currently Amended) The memory device of claim [[16]] 19, wherein execution of the instructions further causes the processors to: determine the [[new]] replaceable hardware component supports a new computing task 
  (¶28 “The present invention provides for a system and method of organizing configuration data for an IT infrastructure.  A configuration data model, called here a blueprint, provides rules and/or data for discovering, verifying, interpreting and acting upon configuration data.  Rules within the blueprint may specify how to resolve ambiguities, interpret configuration elements such as configuration data, establish importance weighting for configuration elements, how to make use of agents on the managed servers to discover configuration elements, how to perform agent-less discovery of configuration elements, as well as how to manage configuration elements.”)

In addition, it would have been obvious to one of ordinary skill in the art to apply the teachings of Speeter to those of Sen et al as each is directed to maintenance methods in data centers and Speeter recognized “an improved system of managing, tracking and implementing configuration changes is required.” (¶6). 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Art cited in the attached PTO-892 Form includes additional prior art relevant to the application’s disclosures regarding methods of maintenance in networked data centers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
12/1/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191